DETAILED ACTION
This action is in response to claims filed 17 October, 2018 for application 16/163028 filed 17 October, 2018. Currently claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1, 6 and 11 recite(s) 
	receiving, by the at least one, received attribute values comprising at least some attribute values of a plurality of attribute values of a query for a decision tree in a pre-processing component; 
evaluating, by the at least one processor, with a fixed program flow, the received attribute values in the pre-processing component according to an early termination condition and without querying the decision tree to determine whether or not the received attribute values fulfill the early termination condition, the early termination condition corresponding to multiple conditions that occur at different nodes in a condition path between a root node and a leaf node of the decision tree; and 


In Step 1, the claims are directed to a method, an article of manufacture and a system, thus, they are directed to statutory categories.
In Step 2a prong 1, the claims are directed to an abstract idea. The limitations of evaluating and querying, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” and “computer- readable storage medium” in the context of this claim, the limitations encompasses a human determining early termination conditions in a decision tree and querying the tree if the condition is not met in the mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements of a “receiving, by the at least one, received attribute values comprising at least some attribute values of a plurality of attribute values of a query for a decision tree in a pre-processing component”, “processor” and “computer-readable storage medium”. Receiving information amounts to insignificant extrasolution activity as mere data gathering (MPEP §2106.05.I.A). The computer components in the claim are recited at a high-level of 
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving…”, “processor” and “computer-readable storage medium” to perform the receiving, evaluating and querying steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Claims 2-5, 7-10 and 12-15 recite particular details about the leaf node and a second early termination condition, particulars regarding the termination condition, functions of the leaf node regarding evaluating pixels, and evaluating termination conditions in parallel. These limitations correspond to the same abstract idea as recited above. The additional elements are recited at a high-level of generality (i.e., as a generic processor) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 10,152,674. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
US Patent 10,152,674
Claim 1
Claim 1






receiving, by the at least one, received attribute values comprising at least some attribute values of a plurality of attribute values of a query for a decision tree in a pre-processing component; 
evaluating, by the at least one processor, with a fixed program flow, the received attribute values in the pre-processing component according to an early termination condition and without querying the decision tree to determine whether or not the received attribute values fulfill the early termination condition, the early termination condition corresponding to multiple conditions that occur at different nodes in a condition path between a root node and a leaf node of the decision tree; and 

querying, by the at least one processor, the decision tree with the plurality of attribute values in response to determining that the received attribute values do not fulfill the early termination condition. 

A method for accelerated decision tree execution in a digital signal processor (DSP) of a system-on-a-chip (SoC), using single-instruction-multi-data (SIMD) instructions in an instruction set architecture (ISA) of the DSP, the method comprising:
receiving, by the DSP, at least some attribute values of a plurality of attribute values of a query for a decision tree in a pre-processing component;
evaluating, by the DSP, with a fixed program flow, the received attribute values in the pre-processing component according to an early termination condition and without querying the decision tree to determine whether or not the received attribute values fulfill the early termination condition, the early termination condition corresponding to multiple conditions that occur at different nodes in a condition path between a root node and a leaf node of the decision tree; and
querying, by the DSP, the decision tree with the plurality of attribute values in response to determining that the received attribute values do not fulfill the early termination condition.
The limitations of instant claim 1 are fully anticipated by claim 1 of the ‘674 patent. 
Claim 2
Claim 2
The method of claim 1, wherein the leaf node is a first leaf node, wherein the early termination condition is a first early termination condition corresponding to 



Claim 3
Claim 3
The method of claim 1, wherein the early termination condition corresponds to conditions that would be evaluated in the decision tree to reach the leaf node.

The method of claim 1, wherein the early termination condition corresponds to conditions that would be evaluated in the decision tree to reach the leaf node.
The limitations of instant claim 3 are fully anticipated by claim 3 of the ‘674 patent. 
Claim 4
Claim 4
The method of claim 1, wherein the leaf node corresponds to a first decision, and wherein the decision tree determines whether or not a pixel in a digital image is a feature point, the first decision is that the pixel is not a feature point, the received attribute values of the query include values of a set of neighboring pixels of the pixel, and the early termination condition considers relative brightness and darkness of a selected subset of the set of neighboring pixels as compared to the pixel.
The method of claim 1, wherein the leaf node corresponds to a first decision, and wherein the decision tree determines whether or not a pixel in a digital image is a feature point, the first decision is that the pixel is not a feature point, the received attribute values of the query include values of a set of neighboring pixels of the pixel, and the early termination condition considers relative brightness and darkness of a selected subset of the set of neighboring pixels as compared to the pixel.
The limitations of instant claim 4 are fully anticipated by claim 4 of the ‘674 patent. 
Claim 5
Claim 5
The method of claim 4, wherein early termination conditions are evaluated in parallel in the pre- processing component for a plurality of pixels in the digital image.


The limitations of instant claim 5 are fully anticipated by claim 5 of the ‘674 patent. 


Claims 6-10 and 11-15 are largely the same subject matter as claims 1-5 and are rejected under the same reasoning above.
Allowable Subject Matter
No art has been found that fairly discloses the limitations of the claims. The pertinent prior art includes: El-Atawy et al. (Adaptive Early Packet Filtering for Defending Firewalls against DoS Attacks) which discloses early filtering of packets using decision trees by checking the most common conditions first, Papadopoulos et al. (US 2009/0225878) discloses saving partial metric based on early terminated paths, and Meek et al. (US 2005/0049987) discloses pre-sorting decision trees and terminating early based on probabilities of returning the best list.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC NILSSON/           Primary Examiner, Art Unit 2122